DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
Present application 16/577,353 filed 09/20/2019 claims priority from provisional application 62/770,515 filed 11/21/2018.
Foreign Priority
No claim to an application for foreign priority. 
Two Information Disclosure Statement
The two information disclosure statements submitted on 12/06/2019 & 03/13/2020 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the two information disclosure statements have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by journal article entitled Chemical Vapor Deposition of α-Boron Layers on Silicon for Controlled Nanometer-Deep p+n Junction Formation by Sarubbi et al. (“Sarubbi”).
	Regarding independent claim 1, Sarubbi teaches method for forming a doped semiconductor feature (see Title), comprising:
depositing a concentration of dopant on a material layer using a selective monolayer doping (SMLD) process (page 163, column 1, bottom paragraph: boron atoms are not absorbed into the SiO2. Further, it is stated that the SiO2 is used has a hardmask for selective deposition of boron using diborane. Also refer to Figure 3 and page 164, column two, end part under Figure 3).
Regarding claim 2, Sarubbi teaches exposing the doped semiconductor feature to a gas mixture (refer to claim 1 rejection, supra. There is diborane) containing a dopant to selectively deposit the concentration of dopant on the material layer.
Regarding claim 3, Sarubbi teaches varying an exposure duration of the gas mixture or a dopant concentration in the gas mixture to control a density of the concentration of dopant on the material layer (page 163 under Experimental Procedures there is varying time from 1s to 30 minutes. See Figure 6).
Regarding claim 4, Sarubbi teaches conforming (see Figure 3, appears to be conformal and not formed on the SiO2) the concentration of dopant to a surface of the material layer with the SMLD process.
Regarding claim 5, Sarubbi teaches wherein the method is performed in a single semiconductor processing chamber (page 163 under Experimental Procedures there is One reactor by CVD).
Regarding claim 6, Sarubbi teaches annealing the concentration of dopant to diffuse the concentration of dopant into the material layer (throughout specification the diffusion ultrashallow junctions formed/doped/diffused using temperature of 500-700 Celsius, See Table II).
Regarding claim 7, Sarubbi teaches repeating the method to increase the concentration of dopant in the material layer (given the broadest reasonable interpretation of the claim it appears that the recited, “repeating” may be interpreted as the time for anneal. As illustrated in Table II there is 1min, 10min and 30min. As such, the annealing is repeated given the longer time period and in turn larger junction depth).
Regarding claim 8, Sarubbi teaches altering a temperature of an anneal to change a depth of penetration of the concentration of dopant into the material layer (Figure 5 shows 500 Celsius and Table II shows 700 Celsius both at different thicknesses for the B).
Regarding claim 9, Sarubbi teaches altering a duration of a deposition of the concentration of dopant to increase an amount of active dopant in the concentration of dopant (Table II shows different durations and different depths at 700 Celsius. Also refer to Figure 6).
Regarding claim 10, Sarubbi teaches depositing a concentration of dopant that includes a p-type dopant species (i.e., boron).
Regarding claim 11, Sarubbi teaches wherein the p-type dopant species includes boron or gallium (i.e., boron).
Regarding claim 14, Sarubbi teaches pre-cleaning a surface of the material layer before depositing the concentration of dopant (in page 163 under Experimental Procedures at the end of the first column there is cleaning before diborane is deposited).
Regarding claim 15, Sarubbi teaches further comprising: integrating the SMLD process in a formation of a source/drain of a semiconductor structure (i.e., ultrashallow junctions).

Regarding independent claim 16, Sarubbi teaches a method for forming a doped semiconductor feature on a substrate having a first material (i.e., Si) with non-dielectric properties (i.e., semiconductor properties of Si) and a second material with dielectric properties (i.e., SiO2), comprising:
soaking the substrate with a gas containing concentrations of a dopant (i.e., diborane), the gas selectively forming a monolayer of the dopant on a first surface of the first material (i.e., on the silicon) but not on a second surface of the second material (i.e., not on the SiO2); and
annealing the substrate to diffuse the dopant into the first material (i.e., diffusion at 500 or 700 Celsius of the boron into the Si).
Regarding claim 17, Sarubbi teaches varying a gas soak duration (see Table II and Figure 6 there is time/duration trials), a gas soak pressure, a gas soak flow rate, or .

Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0175170 A1 to Tsai et al. (“Tsai”).
	Regarding independent claim 1, Tsai teaches method for forming a doped semiconductor feature (see Figure 5A, Figure 5C and Figure 6C, paragraph 0024: doping the Fin of FinFET) comprising:
depositing a concentration of dopant on a material layer using a selective monolayer doping (SMLD) process (as illustrated in Figure 5A, Figure 5C and Figure 6C, paragraphs 0023-0024: there is deposition of a dopant layer 240 onto the semiconductor Fin and not onto the oxide 210 (see paragraph 0019)).
Regarding claim 12, Tsai teaches depositing a concentration of dopant that includes an n-type dopant species (see Figure 5A, Figure 5C and Figure 6C, paragraph 0024: the FinFET may be n-type AND the dopant may be phosphorus of a specific concentration).
Regarding claim 13, Tsai teaches wherein the n-type dopant species includes arsenic or phosphorus (see Figure 5A, Figure 5C and Figure 6C, paragraph 0024: the FinFET may be n-type AND the dopant may be phosphorus of a specific concentration).




Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 16.
	Dependent claim 18 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest in combination with the other claimed elements of claim 18, repeating the method while altering a temperature of an anneal in at least one cycle to change a depth of penetration of the dopant into the first material.
Dependent claim 19 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest in combination with the other claimed elements of claim 19, repeating the method while altering a gas soak duration, a gas soak pressure, a gas soak flow rate, or a gas soak dopant concentration in at least one cycle to alter an amount of dopant on the first surface of the first material.

Independent claim 20 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest in combination with the other claimed elements of claim 20, annealing the substrate to diffuse the dopant into the first material; and repeating the method while altering a gas soak duration, a gas soak pressure, a gas soak flow rate, or a gas soak dopant concentration in at least one cycle to alter an amount of dopant on the first surface of the first material and repeating the method while altering a temperature of an anneal in at least one cycle to change a depth of penetration of the dopant into the first material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

14 August, 2021